Order entered March 22, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01718-CV

                               PATRICK HUDSON, Appellant

                                               V.

                     SOUTHERN INSURANCE COMPANY, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-10636

                                           ORDER
       We DENY appellee’s March 4, 2013 motion for involuntary dismissal of the appeal.

Appellant filed his brief on March 11, 2013. Appellee’s brief is due April 10, 2013.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE